El Juez Asociado Señoe Wole,
emitió la opinión del tribunal.
En el caso de Gandía v. Porto Rico Fertilizer Co., 2 F. (2nd) 641, la Porto Rico Fertilizer Company, sostuvo, con esta corte, que por virtud de un contrato de disolución ce-lebrado entre los socios Candía y Stubbe el título sobre se-senta acciones había sido de hecho transferido por Candía a Stubbe. La Corte de Circuito de Apelaciones revocó la resolución de este tribunal y sostuvo que Candía nunca se había desprendido del título sobre dichas sesenta acciones. Necesariamente, esta decisión de la Corte de Circuito de Apelaciones en un pleito entre partes distintas no era obli-gatoria para Stubbe, quien no era parte en el pleito. En otras palabras, Candía nunca podría levantar la sentencia en el pleito con la Fertilizer Company como un impedi-, mentó.
Contra una demanda presentada por Stubbe contra Can-día éste presentó una excepción previa y la apelación en este caso es contra la sentencia que declaró con lugar la excepción. La demanda contenía tres supuestas causas de acción.
En la primera narración, interpretando la supuesta es-critura de disolución, el demandante alegó que se adjudi-caron a Stubbe 250 acciones de la corporación; que hasta la fecha de la disolución dichas acciones en realidad no pertenecían a Gandía ni a Stubbe personalmente, sino a la *1034firma de Gandía & Stubbe; que en efecto entonces como babía 60 acciones a nombre de Gandía éste estaba obligado por dicba escritura de disolución a traspasarlas a Stubbe pero que se babía negado a ello.
 Convenimos con el apelado Gandía que él no sostuvo, ni tampoco lo hizo la corte inferior, que la decisión en el caso de Porto Rico Fertilizer Company v. Gandía era res adjudicata. Lo que la corte resolvió, y lo que el apelado sostiene, es que la interpretación dada al contrato por la corte superior es obligatoria para esta corte. Quizás estuviéramos en libertad, en un caso apropiado y las partes en el cual no hubieran comparecido ante la Corte de Circuito de Apelaciones, de examinar nuevamente un supuesto contrato de disolución y ver si existían palabras o cláusulas no vistas por la Corte de Circuito de Apelaciones, y si alguna parte del texto de dicba escritura de disolución no babía sido considerada por dicba corte. Sin embargo, una lectura de la opinión de aquella corte excluye cualquier po sibilidad que no sea que el contrato era considerado en su totalidad y ninguna de las contenciones del demandante pueden ser sostenidas. La dicba corte consideró toda la escritura de disolución y sostuvo que Gandía nunca se babía separado de su título sobre las sesenta acciones. Asimismo, la evidente manifestación de la corte fué que- el título sólo podía transferirse mediante pago del precio convenido, o sea $6,000. La corte dijo: “Pero Gandía consistente y correctamente sostuvo que él tenía derecho a pa-gos contemporáneos en efectivo por -Stubbe y por la de-1 mandada, conjuntamente, de $14,234.06, y estableció esta acción porque la demandada, Fertilizer Company, babía echado a un lado sus derechos como accionista de la compañía.” Y la opinión contenía otras manifestaciones del mismo tenor. La corte interpretaba el contrato como significativo de que Gandía tenía derecho a $8,234.06 de la Fertilizer Company por dividendos declarados y antes de traspasar su título a un pago contemporáneo de $6,000 por Stubbe. *1035Según nosotros lo entendemos, nada excepto el pago con-temporáneo y real de $6,000 hubiera sido suficiente para transferir el título. Ninguna compensación, contra-recla-mación o entrada de contabilidad sería suficiente. El pago real era necesario. TJn hombre se compromete a vender acciones por $6,000. Aunque le deba al presunto compra-dor mucho más de $6,000 la venta en cuestión, dependiendo de la opción del propuesto vendedor, nunca tiene lugar hasta que él recibe en sus manos el dinero efectivo. Tal es, en parte, según la entendemos, la conclusión de la Corte de Circuito de Apelaciones. Tenemos la idea, también, que bajo esta interpretación del contrato el derecho a insistir. en una venta de las 60 acciones se perdió.
Este razonamiento también resuelve la proposición pre-sentada bajo la segunda causa de acción. El demandante insiste en que independientemente de un pago hecho en rea-lidad él tiene derecho a descansar en algún equivalente o arreglo que pueda desprenderse de la escritura de disolu-ción.
Es cierto que en dicha segunda causa de acción el ape-lante alegó que por virtud de dicha escritura y de hechos y circunstancias coetáneas era la intención de las partes que el demandado traspasara el título sobre las sesenta ac-ciones a Stubbe, el apelante, sin recibir otra cosa que los $6,000. — No sólo no aparece que los dichos $6,000 fueron pagados u ofrecidos, sino que la alegación de otros hechos y circunstancias no equivale a la alegación de determina-dos hechos para los fines de un pleading (escrito de alega-ción). Además, la interpretación dada por la Corte de Cir-cuito de Apelaciones es que era necesario el pago contem-poráneo.
La tercera causa de acción parece depender en parte de las dos que la preceden y es probable que deba caer o sostenerse con ellas. Sin embargo, convenimos con el apelado en que como ei¡ la escritura de disolución se nombraba un liquidador, que no es Gandía, para arreglar las cuen-*1036tas entre los socios, cualquier derecho o reclamación sobre nn arreglo de las cuentas sociales debe ser presentado a dicho liquidador.

La sentencia apelada, que declara con lugar la excepción previa a la demanda, debe ser confirmada.

Los Jueces Asociados Señores Hutchison y Franco Soto, no intervinieron en la resolución de este caso.